/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination fails to disclose or suggest simultaneous light reception of the transmitted light remitted by objects at at least two locations corresponding to a first pattern and repeating the measurement with a shift which causes measurement points to be detected in gaps of the original first resolution pattern, the measurement points at each repetition performed at a distance corresponding to the first pattern with the shift being smaller than the distance between two points of the pattern and determining times of flight from the modulated transmitted light that detects three dimensional data in combination with the rest of the claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The nearest prior art, Park et al “Super Resolution Image Reconstruction: A Technical Overview” discloses a repeating measurements with a shift of a first resolution pattern, wherein the shift causes measurement points to be detected in gaps of the original first resolution pattern with the shift being smaller than a distance between two points of the first resolution pattern, resulting in three dimensional image data with improved resolution pattern.  However, Park fails to disclose modulated transmitted light and determining times of flight from properties of the modulated light. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA C BRYANT/Examiner, Art Unit 2877